For the State it is shown that appellant disturbed a congregation, assembled for the purpose of amusement, by firing off a pistol at night, about 100 yards from the assembly. This is testified to by a party who was playing the role of detective and witnessed the shooting. Appellant's witnesses say, that when the firing occurred he was in the house, and started to the scene of the shooting, but was advised not to go. It is contended this evidence fails to make a case. There was a decided issue as to the veracity of the witnesses testifying pro and con as to appellant's presence at the place of the shooting. This was decided by the jury in favor of the State. As to the contention that the firing of the pistol by appellant does not constitute "rudely displaying" it, within the meaning of the statute, we do not think it well taken. That he fired the pistol was found by the jury; that he held it in his hand, and fired into the air, is testified by the State's witness who saw it; and we think this sufficiently proves "rudely displaying a pistol," as contemplated by the statute. It was displayed and it was fired. It was not necessary that the congregation should have actually seen the pistol, it having been fired, to constitute rudely displaying it.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.